NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 28 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COTTONWOOD ENVIRONMENTAL                        No.    19-35511
LAW CENTER; et al.,
                                                D.C. No. 9:17-cv-00155-DLC
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

U.S. SHEEP EXPERIMENT STATION;
AGRICULTURAL RESEARCH SERVICE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                            Submitted October 8, 2020**
                                Portland, Oregon

Before: PAEZ and RAWLINSON, Circuit Judges, and ANTOON,*** District
Judge.

      Plaintiffs/Appellants Cottonwood Environmental Law Center, Gallatin


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
Wildlife Association, and Yellowstone Buffalo Foundation appeal the district

court’s denial of their motion for summary judgment and its entry of judgment for

Defendants/Appellees Agricultural Research Service (ARS) and U.S. Sheep

Experiment Station. Appellants argue that Appellees violated the National

Environmental Policy Act of 1969 (NEPA) by issuing a Record of Decision that

relies on a purportedly self-contradictory Final Environmental Impact Statement

(FEIS). We affirm.

      We review agency decisions that allegedly violate NEPA using the standards

of the Administrative Procedure Act (APA). Bark v. U.S. Forest Serv., 958 F.3d

865, 869 (9th Cir. 2020). Under those standards, a “reviewing court shall . . . hold

unlawful and set aside agency action, findings, and conclusions found to

be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” 5 U.S.C. § 706. “An agency action is arbitrary and capricious if the

agency has: relied on factors which Congress has not intended it to consider,

entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency, or

is so implausible that it could not be ascribed to a difference in view or the product

of agency expertise.” Bark, 958 F.3d at 869 (quoting WildEarth Guardians v. U.S.

EPA, 759 F.3d 1064, 1069–70 (9th Cir. 2014)).

      We reject Appellants’ contention that the NEPA analysis in the FEIS


                                           2
regarding human encounters with grizzly bears was arbitrary and capricious. As

Appellants recognize in their brief, NEPA does not “impose substantive

environmental obligations on federal agencies” but “merely prohibits

uninformed—rather than unwise—agency action.” Robertson v. Methow Valley

Citizens Council, 490 U.S. 332, 351 (1989). NEPA’s procedural requirements are

“‘designed to force agencies to take a “hard look” at environmental consequences’

of their proposed actions.” Bark, 958 F.3d at 868 (quoting League of Wilderness

Defs./Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 763 (9th

Cir. 2014)). Here, it is clear that ARS took a “hard look” at the consequences of

continued sheep grazing in Montana’s Centennial Mountains.

      Appellants rely on Organized Village of Kake v. U.S. Department of

Agriculture in asserting that “unexplained conflicting findings” in the FEIS violate

the APA. 795 F.3d 956, 969 (9th Cir. 2015) (en banc). But Kake involved a

change of decision by the Department of Agriculture on the same factual record

within a two-year period, and this Court concluded that the Department did not

provide “a reasoned explanation” for its “change in course.” 795 F.3d at 959.

Here, however, ARS did not change its course but instead characterized bear

encounters differently in different parts of the FEIS in the course of assessing

environmental impacts. And although Appellants claimed to have discovered

“new information” about bear encounters, the district court aptly recognized that


                                          3
the information was not “new” and that the FEIS had addressed all of it. The FEIS

not only described the 2008 bear encounters that Appellants relied upon but also

specifically responded to Appellants’ public comment to the draft EIS regarding

sheep herders being “chased,” noting the protocols in place for sheepherder–

grizzly bear encounters.

      “In reviewing the adequacy of an EIS, we apply the ‘rule of reason’

standard, which requires a pragmatic judgment whether the EIS’s form, content

and preparation foster both informed decision-making and informed public

participation.” Native Ecosystems Council v. U.S. Forest Serv., 418 F.3d 953, 960

(9th Cir. 2005) (quoting California v. Block, 690 F.2d 753, 761 (9th Cir. 1982)).

Here, to the extent there are discrepancies in the FEIS’s descriptions of grizzly

bear encounters, they do not render the FEIS “so . . . misleading that the

decisionmaker and the public could not make an informed comparison of

alternatives.” Native Ecosystems Council v. Marten, 883 F.3d 783, 795 (9th Cir.

2018) (quoting Native Ecosystems Council v. U.S. Forest Serv., 418 F.3d at 964–

65). The FEIS “provide[s] the public adequate access to information about the

impact of” sheepherding on grizzly bears and their interactions with humans.

WildEarth Guardians v. Mont. Snowmobile Ass’n, 790 F.3d 920, 927 (9th Cir.

2015). Thus, ARS’s NEPA analysis does not violate NEPA or the APA.

      AFFIRMED.


                                          4